COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ROBERT CARVER,                               §               No. 08-12-00298-CR

                        Appellant,            §                   Appeal from

 v.                                           §               362nd District Court

 THE STATE OF TEXAS,                          §             of Denton County, Texas

                        Appellee.             §              (TC # F-2010-1715-D)


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF JANUARY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)